Case 2:20-cv-11574-SVW-MAA Document 13 Filed 04/16/21 Page 1 of 1 Page ID #:33




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
   2    Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
   3    Amanda Seabock, Esq., SBN 289900
   4    8033 Linda Vista Road, Suite 200
        San Diego, CA 92111
   5    (858) 375-7385; (888) 422-5191 fax
        AmandaS@potterhandy.com
   6    Attorneys for Plaintiff
   7                          UNITED STATES DISTRICT COURT
   8                         CENTRAL DISTRICT OF CALIFORNIA

   9
        ORLANDO GARCIA                                   Case: 2:20-cv-11574-SVW-MAA
  10
                Plaintiff,                               Plaintiff’s Notice of Voluntary
  11
          v.                                             Dismissal With Prejudice
  12
        PAI AND CHAN PHARMACY                            Fed. R. Civ. P. 41(a)(1)(A)(i)
  13    CORP. II, a California Corporation

  14            Defendant.
  15
  16           PLEASE TAKE NOTICE that Plaintiff Orlando Garcia, hereby
  17   voluntarily dismisses the above captioned action with prejudice pursuant to
  18   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
  19           Defendant PAI AND CHAN PHARMACY CORP. II, a California
  20   Corporation has neither answered Plaintiff’s Complaint, nor filed a motion
  21   for summary judgment. Accordingly, this matter may be dismissed without
  22   an Order of the Court.
  23   Dated: April 16, 2021                 CENTER FOR DISABILITY ACCESS
  24
  25                                         By: /s/ Amanda Seabock
                                             Amanda Seabock
  26
                                             Attorney for Plaintiff
  27
  28


                                                     1

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
